Citation Nr: 0318919	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right first toe 
arthritis.  

2.  Entitlement to service connection for the residuals of a 
head injury, to include neuropsychological dysfunction.

3.  Entitlement to service connection for an ankle 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the post-operative residuals of right 
gynecomastia.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of fractures of the right fourth 
and fifth metatarsals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  By this action, the 
appellant's claims for service connection for right first toe 
arthritis, residuals of a head injury, to include 
neuropsychological dysfunction, and an ankle disability, were 
all denied.   In addition, service connection was granted for 
the post-operative residuals of right gynecomastia, and for 
the residuals of fractures of the right fourth and fifth 
metatarsals.  Noncompensable ratings were assigned for the 
service-connected disabilities, effective from November 14, 
1994.  

By an October 2000 action, the Board remanded this case for 
additional development.  Thereafter, by a December 2002 
rating action, the RO assigned 10 percent disability ratings 
for the appellant's service-connected post-operative 
residuals of right gynecomastia, and for his service-
connected residuals of fractures of the right fourth and 
fifth metatarsals, effective from November 14, 1994.  Service 
connection was granted for peripheral neuropathy of the right 
foot and a 20 percent rating was assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the disability 
rating questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized the rating issues on appeal as set forth on the 
title page.

A claim of entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 on account of multiple non-compensable disabilities 
was developed for appellate review; however, as noted above, 
compensable ratings were assigned for service-connected 
disabilities in December 2002 effective from the award of 
service connection.  Consequently, this issue is now moot and 
will not be considered by the Board.  38 C.F.R. § 3.324 
(2002) (a 10 percent rating may be assigned on account of 
multiple service-connected disabilities, but only when none 
is compensable under the rating schedule).

The issues of entitlement to service connection for the 
residuals of a head injury, to include neuropsychological 
dysfunction, and entitlement to service connection for an 
ankle disability, will be discussed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  The appellant's right first toe arthritis is not related 
to his period of active service or to already service-
connected disability.  

2.  The scar on the appellant's right breast is manifested by 
slight tenderness and slight underlying tissue loss.   

3.  The appellant's service-connected right fourth and fifth 
toe disability is manifested by chronic pain and weakness.  


CONCLUSIONS OF LAW

1.  The appellant does not have right first toe arthritis 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The schedular criteria for a rating in excess of 10 
percent for the post-operative residuals of right 
gynecomastia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804 
(2002); 67 Fed. Reg. 49590 (July 31, 2002).  

3.  The schedular criteria for a 20 percent disability rating 
for the residuals of fractures of the right fourth and fifth 
metatarsals have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of right first toe arthritis.  The 
appellant's separation examination, dated in August 1964, 
shows that at that time, in response to a question of whether 
the appellant had ever had swollen or painful joints or foot 
trouble, the appellant responded "yes."  In response to the 
question of whether the appellant had ever had arthritis or 
rheumatism, or bone, joint, or other deformity, the appellant 
responded "no."  The examining physician stated that the 
appellant's swollen and painful joints were insignificant and 
that the appellant had athlete's feet.  The appellant's feet 
were clinically evaluated as normal.  

An x-ray report from the VA Medical Center (VAMC) in Lebanon, 
Pennsylvania, shows that in October 1994, the appellant had 
an x-ray taken of his right foot.  The x-ray was interpreted 
as showing degenerative osteoarthritis without erosive 
changes of the first metatarsophalangeal joint space.  

In a June 1995 rating action, the RO granted the appellant's 
claim for entitlement to service connection for the post-
operative residuals of right gynecomastia, and assigned a 
zero percent rating under Diagnostic Code 7805, effective 
from November 14, 1994.  The RO also granted the appellant's 
claim for entitlement to service connection for the residuals 
of fractures of the right fourth and fifth metatarsals, and 
assigned a zero percent rating under Diagnostic Code 5284, 
effective from November 14, 1994.  

A medical statement from J.A., D.P.M., Chief of the Podiatry 
Section at the VAMC in Coatesville, Pennsylvania, dated in 
November 1995, shows that at that time, Dr. A. indicated that 
the appellant had been receiving treatment for chronic foot 
pain.  According to Dr. A., the appellant had advanced 
osteoarthritis in the ankle, subtalar, and mid-tarsal joint, 
which made it difficult for him to stand or walk for 
prolonged periods.  

In May 1996, the RO received outpatient treatment records 
from the Coatesville VAMC, from September 1993 to April 1996.  
The records show that an x-ray of the appellant's right foot, 
dated in September 1993, was interpreted as showing mild 
osteoarthritic changes at the first metatarsophalangeal 
joint.  According to the records, in August 1994, the 
appellant had another x-ray taken of his right foot.  At that 
time, it was noted that the appellant had recently had a 
bunionectomy.  The x-ray was interpreted as showing mild to 
moderate degenerative changes of the first 
metatarsophalangeal joint, with joint space narrowing, bony 
sclerosis, and mild osteophytic spurring.  The conclusion was 
that the appellant was status-post bunion surgery and had 
mild to moderate degenerative changes of the first 
metatarsophalangeal joint.  The records also reflect that in 
June 1995, the appellant sought treatment for complaints of 
pain in the area proximal to the metatarsophalangeal joint 
while ambulating.  At that time, it was noted that the 
appellant was status post HAV (hallux abducto valgus) 
surgery, right foot.  The range of motion of the right first 
metatarsophalangeal joint was within normal limits.  There 
was pain on palpation at the medial aspect of the first 
metatarsophalangeal joint.  The records further show that in 
February 1996, the appellant underwent an arthroplasty of the 
first metatarsophalangeal joint.  

In April 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that the area on his chest 
where a mass had been removed was continuously sore and that 
he could not touch the "nipple area."   (Transcript (T.) at 
page (pg.) 1).  The appellant stated that in regard to his 
right foot, he had problems walking and going up and down 
steps.  (T. at pg. 2).  

In May 1996, the appellant underwent a VA joints examination.  
At that time, it was noted that the appellant's chief 
complaint was chronic progressive foot pain with ambulation 
and standing.  The appellant stated that he had suffered foot 
injuries during service and that since his separation, he had 
suffered from tingling, numbness, burning, and swelling in 
the feet.  He indicated that he was receiving treatment at 
the VA Podiatry Section for his foot problems, and that he 
wore extra-depth shoes.  It was noted that the appellant had 
undergone surgical correction for his foot deformities, 
including resection of a neuroma from the right foot, and 
that he had only a temporary reduction in pain via those 
treatment modalities.  It was also noted that the appellant 
had been treated by narcotic analgesia as the pain had become 
unmanageable for him.  

The physical examination showed that the appellant was in 
mild distress due to bilateral foot pain, right greater than 
left.  The muscle strength was rated 3/5 for digital 
dorsiflexion/plantar flexion.  There was a pronounced 
antalgic gait and the appellant walked with the assistance of 
a cane.  Neurologic examination revealed sensory deficit in 
the L4 dermatome on the right foot.  Radiographs were taken 
and interpreted as showing diffuse osteopenia consistent with 
disuse atrophy and degenerative changes of the ankle, 
subtalar, midtarsal, and metatarsophalangeal joints, along 
with residuals of bunion surgery on the right.  The diagnoses 
were the following:  (1) chronic degenerative joint disease, 
bilateral, right somewhat greater than the left, of all the 
joints of the foot, (2) diffuse osteopenia consistent with 
disuse atrophy, and (3) neuropathy, with the right somewhat 
more affected than the left.  

A VA foot examination was conducted in April 1998.  At that 
time, the appellant stated that while he was in the military, 
he broke some bones in his right foot.  The appellant 
indicated that his injury had "never healed right," and 
that since his injury, he had always had pain when walking.  
He noted that he had undergone surgery in 1993 and in 1996 to 
"fix his [right] big toe."  According to the appellant, he 
currently wore a special extra-depth shoe which helped him 
walk better.  The appellant reported that if he stood for 
only five minutes and then sat down, his right great toe 
"throb[bed]."  Upon neurological examination, it was noted 
that the appellant had severe loss of vibratory sensation at 
the first metatarsophalangeal joint, and a mild loss of 
vibratory sensation at the fifth metatarsophalangeal joint on 
the right foot only.  Proprioception was decreased in all of 
the metatarsophalangeal joints on the right side.  There was 
normal rearfoot proprioception in both feet.  On the right 
side, the appellant had normal monofilament sensation from 
the mid-foot proximally.  However, distal to the metatarsal, 
the appellant had no ability to perceive the Simms-Weinstein 
105 gram filament.  In regard to muscle testing, on the right 
side, the appellant had a decrease in the flexor digitorum 
longus muscle for the third, fourth, and fifth digits.  He 
had normal flexor hallucis longus muscle strength and other 
muscles seemed to be within normal limits.  

Upon orthopedic examination, the appellant was tested for 
palpable pain.  On the right side, there was severe pain over 
the distal metatarsal region, numbers two, three, and four, 
from the midshaft of the metatarsals distally to the base of 
the digits.  There was no pain over the dorsal aspect of the 
second and fifth digits.  However, the dorsal aspect of the 
third and fourth digits was painful to palpation.  There was 
quite severe pain on palpation of the dorsal aspect of the 
first metatarsophalangeal joint from the metatarsal neck to 
the interphalangeal joint.  There was no pain upon palpation 
of the hallux distal to the interphalangeal joint.  There was 
also a milder amount of pain on palpating the medial side of 
the metatarsophalangeal joints, and a slight pain on 
palpating the plantar aspect of the first metatarsophalangeal 
joint on the right.  Palpating proximally, there was also 
severe pain upon palpating the porta pedis, and also the 
plantar medial aspect of the metatarsal shaft on the first 
metatarsal.  The pain on palpation of the porta pedis created 
radiating pain distally into the digits.  Palpating behind 
the medial malleolus produced a pain sensation which radiated 
proximally up the leg.  There were no hammer toe deformities, 
and the hallux was in a straightened position on the right 
and left sides.  The range of motion of the subtalar joint 
and midtarsal joints was within normal limits.  Static stance 
showed that the appellant stood posteriorly on the right heel 
and was actively holding the medial aspect of the forefoot 
off the ground.  There was no hammering of the digits noted 
in static stance.  In gait, the appellant was noted to have a 
wide-based gait, and he had a limp in which he failed to put 
weight forward onto the right forefoot, shortening the left 
stride.  

Following the physical examination, the examiner noted that 
he had reviewed the appellant's x-rays and that the appellant 
was "noted to have had a Keller bunionectomy previously that 
show[ed] no abnormalities present."  No other osseous damage 
was noted, and the joint spaces appeared within normal 
limits.  In regard to an assessment, the examiner stated that 
there was no evidence of musculoskeletal damage to the 
appellant that could account for even a small amount of the 
symptoms that he was experiencing.  The examiner indicated 
that the appellant had multiple neurologic deficits that 
appeared to be real.  According to the examiner, most likely 
causes included tarsal tunnel syndrome or other entrapment 
neuropathies.  The examiner reported that it was also 
possible that the appellant had some type of peripheral 
neuropathy and/or symptoms resulting from a discogenic type 
disease.  

In May 1998, the appellant underwent a VA examination.  At 
that time, it was noted that the appellant had complaints of 
pain and tenderness, mainly on the dorsum of the right foot, 
with weakness of dorsiflexion and plantar flexion of toes 3, 
4, and 5.  Upon examination, the examining physician stated 
that the dorsum of the appellant's foot was tender.  There 
was 3/5 weakness in "dorsal and plantar on 3, 4, 5 digits."  
The examiner indicated that it was his impression that the 
appellant had a painful traumatic neuropathy of the intrinsic 
nerves to 3, 4, and 5 digits, which was not a tarsal tunnel 
syndrome.  

In June 2000, a hearing was conducted at the RO before the 
undersigned Board member. At that time, the appellant 
testified that due to his service-connected residuals of 
fractures of the right fourth and fifth metatarsals, he 
placed more pressure on his right first toe when walking, 
which caused him to develop arthritis in his right first toe.  
(T. at pages (pgs.) 5 & 6).  The appellant also stated that 
the scarring from his right gynecomastia had never really 
healed and was painful and tender to palpation.  (T. at pg. 
7).  

In November 2000, the RO received records from the Social 
Security Administration (SSA), which consisted of private and 
VA outpatient and inpatient treatment records, from January 
1993 to October 2000.  The private and VA medical treatment 
records are negative for any treatment for the appellant's 
service-connected post-operative residuals of right 
gynecomastia.  The VA records show intermittent treatment for 
right first toe arthritis, and for his service-connected 
residuals of fractures of the right fourth and fifth 
metatarsals.  The SSA records also include Disability 
Determination and Transmittal Reports from the SSA, which 
show that the appellant was awarded Social Security 
disability benefits for unrelated disorders.  

In February 2002, the appellant underwent a VA examination.  
At that time, the examining physician noted that he had 
reviewed the appellant's claims file.  The examiner stated 
that according to the appellant, he had constant pain in his 
right foot which was aggravated by walking.  He also noted 
that he had numbness in the distal part of his right foot, 
both dorsal and plantar surfaces, and weakness in his foot.  
The appellant reported that the nature of the pain was 
"achy" rather than sharp or burning.  Upon physical 
examination, the appellant's gait was wide-based and limping.  
The appellant had multiple joint arthritis and many 
musculoskeletal problems.  On examination of the appellant's 
right foot, when the appellant attempted to walk on his heels 
or toes, he had considerable pain.  Putting any pressure at 
all on his right heel caused exquisite pain.  Examination of 
the toes revealed some mild weakness throughout, and 4/5 
strength in dorsiflexion and plantar flexion about the 
various joints of the toes.  However, the examiner noted that 
so much of that was limited by pain on any movements.  On 
sensory examination, the appellant appeared to have some 
numbness over the distal portions of the right foot, both on 
the plantar surface and on the dorsal surface.  The appellant 
also had pain on pressure throughout the entire right foot.  
There was some decrease in vibratory sensation throughout the 
right foot.  

In regard to an impression, the examiner stated that there 
was no doubt that the appellant had definite pain throughout 
his right foot that was apparently present constantly and 
exacerbated by pressure throughout the foot, such as occurred 
in walking.  The pain appeared to be achy rather than 
burning, which would be more characteristic of causalgia from 
nerve damage.  However, the hypesthesia in the distal aspects 
of the right foot, more on the plantar surface than on the 
dorsal surface, corresponded to the distribution of the 
medial and lateral plantar nerves, which were distal branches 
of the posterior tibial nerve.  Thus, the examiner opined 
that it was conceivable that at the time of the appellant's 
fractures in his right foot, there may have been partial 
damage to his right posterior tibial nerve, at the distal 
sensory portions, and that he continued to suffer from 
hypesthesia in the areas covered by those nerves and some 
causalgic pain, as seen in partial lesions of the nerves and 
the posterior tibial nerve being quite prone to that.  The 
examiner stated that most of the appellant's genuine pain, 
which appeared to be rather severe, was probably from other 
than neurologic causes.  It was felt that it was from joint 
and muscle chronic inflammation, but not from discrete 
peripheral neuropathy.  Nevertheless, according to the 
examiner, it was quite conceivable that there was some 
element of distal traumatic neuropathy with some causalgia in 
the medial and lateral plantar nerves, at the sensory 
branches of the posterior tibial nerve on the right.  The 
examiner noted that the appellant had severe pain and that 
the part of the pain which was caused by peripheral nerve 
involvement, if it did exist, was mild to moderate.  

In February 2002, the appellant underwent a VA scars 
examination.  At that time, the examining physician stated 
that, on the appellant's right breast, there was a slightly 
indented linear scar which measured two centimeters (cm), and 
was lateral to the nipple, with some slight tenderness and 
slight underlying tissue loss.  No other inflammatory changes 
were noted.  

A third VA examination was conducted in February 2002.  At 
that time, the examiner stated that he had reviewed the 
appellant's claims file and that the evidence of record 
documented some history of problems with the first 
metatarsophalangeal joint and some degenerative changes in 
that joint on the right foot.  The examiner stated that 
according to the appellant, the pain in his right foot had 
increased since his last VA examination in 1998.  The 
appellant indicated that he was currently wearing custom-made 
shoes which helped his feet approximately "30 percent."  He 
noted that the pain was worse at night, and that standing, 
walking, and climbing stairs aggravated the pain.  According 
to the appellant, he used a cane to help him walk.  

Upon examination, the examiner stated that a goniometric 
examination was impossible to perform due to the appellant's 
inability to lie on his back or his stomach.  With the 
appellant sitting, all of the joints were qualitatively 
tested and no overt abnormalities were noted.  The examiner 
stated that any time that any joint was moved, the appellant 
complained of severe pain on light touch of the foot.  The 
appellant also complained upon any active motion of the right 
foot in dorsiflexion, plantar flexion, inversion or eversion, 
or upon motion of the digits.  The appellant was noted to 
have severe pain shooting up to the front of his hip upon 
palpating of any area of the foot or ankle, with any type of 
touch from a light touch to a deep palpation producing the 
same type of pain.  The areas that seemed to be somewhat 
spared included the lateral side of the fifth metatarsal and 
a "little bit of sparing" on the plantar surface of the 
foot, and also on the dorsum of the digits.  

Because of the severe sensitivity of the foot to any type of 
touch, the appellant was examined on a separate day in which 
a minimum cutaneous perception threshold test was 
administered.  When testing the right foot, it was noted that 
distally in the digits, the appellant had a normal cutaneous 
threshold of the large myelinated nerve fibers.  However, the 
cutaneous perception threshold was mildly increased for the 
small myelinated and unmyelinated nerve fibers indicating a 
mild degree of hypoesthesia.  Upon a review of recent x-rays 
of the appellant's feet, the examiner stated that the x-rays 
showed previous resection of the base of the first proximal 
phalanx consistent with prior Keller bunionectomy procedure, 
and mild irregular widening of the joint space.  There was a 
mild irregularity of the plantar sesamoidal first metatarsal 
articulation.  The fibular sesamoid appeared mildly 
hypertrophied and possibly bipartite.  There was mild 
osteopenia in all of the metatarsal and digital structures, 
and a mild degree in the bases of the proximal phalanges.  No 
other joint space abnormalities were noted throughout the 
foot or ankle.  In regard to a diagnosis, the examiner stated 
that the appellant had a previous surgical intervention of 
the first metatarsophalangeal joint on the right foot 
consistent with performance of a Keller bunionectomy.  There 
were signs of degenerative changes in the joint space that 
would have been the precipitator of the surgical 
intervention.  The appellant also had some objective signs 
that were consistent with mild degree of neurological 
dysfunction of the right foot, including areas of 
hypoesthesia and areas of hyperesthesia.  

By a December 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected post-
operative residuals of right gynecomastia, from zero percent 
to 10 percent disabling under Diagnostic Code 7804, effective 
from November 14, 1994.  The RO also increased the disability 
rating for the appellant's service-connected residuals of 
fractures of the right fourth and fifth metatarsals, from 
zero percent to 10 percent disabling under Diagnostic Code 
5284, effective from November 14, 1994.  In addition, the RO 
granted service connection for peripheral neuropathy of the 
right foot and assigned a 20 percent disability rating under 
Diagnostic Code 8521, effective from July 31, 1996.


II.  Analysis

A.  Service connection claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where a 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

In the instant case, the appellant contends that while he was 
in the military, he suffered fractures of the right fourth 
and fifth metatarsals.  The appellant maintains that at the 
time of his in-service injury, he also injured his right 
first toe and later developed arthritis in his right first 
toe.  In the alternative, the appellant contends that, 
because of his service-connected right fourth and fifth 
metatarsal disability, he placed more pressure on his right 
first toe when walking, which caused him to develop arthritis 
in his right first toe.  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
currently diagnosed right first toe arthritis is related to 
service, or in the alternative, to his service-connected 
residuals of fractures of the right fourth and fifth 
metatarsals, is not competent evidence.

After reviewing the evidence of record, the Board finds that 
the appellant's right first toe arthritis is not the result 
of injury or disease incurred in, or aggravated by, his 
military service.  In this regard, the Board notes that the 
appellant's service medical records, including his August 
1964 separation examination, are negative for any complaints 
or findings of right first toe injury or disability.  The 
first medical evidence of right first toe arthritis is in 
September 1993, approximately 29 years after the appellant's 
separation from the military.  In this regard, an x-ray of 
the appellant's right foot, dated in September 1993, was 
interpreted as showing mild osteoarthritic changes at the 
first metatarsophalangeal joint.  In addition, an x-ray of 
the appellant's right foot, dated in October 1994, was 
interpreted as showing degenerative osteoarthritis without 
erosive changes of the first metatarsophalangeal joint space.  
The Board further notes that outpatient treatment records 
from the Coatesville VAMC, from September 1993 to April 1996, 
show that in February 1996, the appellant underwent an 
arthroplasty of the first metatarsophalangeal joint.  
Moreover, the Board observes that in the appellant's February 
2002 VA examination, in regard to a diagnosis, the examiner 
stated that the appellant had a previous surgical 
intervention of the first metatarsophalangeal joint on the 
right foot consistent with performance of Keller 
bunionectomy.  The examiner further indicated that there were 
signs of degenerative change in the joint space that would 
have been the precipitator of the surgical intervention.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, the Board recognizes that the evidence 
of record shows that the appellant currently has right first 
toe arthritis.  However, the Board notes that the competent 
medical evidence of record does not show that the appellant's 
current right first toe arthritis is attributable to his 
period of active military service.  In addition, the evidence 
of record does not suggest that the appellant's right first 
toe arthritis was caused or made worse by his service-
connected residuals of fractures of the right fourth and 
fifth metatarsals.  As noted above, it was many years after 
service when arthritis was found.  The lack of injury or 
other difficulty during service and the absence of complaint 
or finding for so many years after service outweigh the 
veteran's unsubstantiated allegation of a relationship to 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection.  


B.  Increased rating claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
requires consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As noted above, the appellant has taken issue with the 
initial ratings assigned following the grant of service 
connection.  Separate ratings may therefore be assigned for 
separate periods based on the facts found--a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  Thus, the Board must evaluate the relevant 
evidence since November 1994.  

In the instant case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his post-operative residuals of right gynecomastia and 
residuals of fractures of the right fourth and fifth 
metatarsals cause him.  In regard to the scar from his right 
gynecomastia, the appellant contends that the scar is painful 
and tender to palpation.  In regard to the residuals of 
fractures of the right fourth and fifth metatarsals, the 
appellant maintains that he has chronic pain in his right 
fourth and fifth toes, and that the pain is aggravated by 
standing, walking, and climbing stairs.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  


Post-operative residuals of right gynecomastia

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 7804 for the 
appellant's service-connected post-operative residuals of 
right gynecomastia.  In this regard, the Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
the skin.  See 67 Fed. Reg. 49,590 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when there has been a change in an applicable statue or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is more favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  (The 
statutory changes established in August 2002 may only be 
applied from that date forward.  38 U.S.C.A. § 5110(g) (West 
1991); VAOPGCPREC 3-2000.)  The Board notes that the 
appellant was provided with notice of the change in the 
rating criteria in a December 2002 Supplemental Statement of 
the Case (SSOC), and was given the opportunity to provide 
additional evidence or argument on the issue on appeal.  The 
evidence of record is negative for a response from the 
appellant.  Therefore, in light of the above, the Board finds 
that there is no prejudice to the appellant in the Board's 
adjudication of the claim under both sets of criteria.  
Bernard v. Brown, 4 Vet. App. 384, 395 (1993).  

Under the former criteria of Diagnostic Code 7804, a 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  In addition, 
the appellant's service-connected scarring from his right 
gynecomastia might also be rated under Diagnostic Code 7803.  
Under the former criteria of Diagnostic Code 7803, a 10 
percent evaluation was warranted for scars that were poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  The 10 percent evaluations were 
the highest evaluations available under the above rating 
codes.

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  67 Fed. Reg. 
49, 590 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  67 Fed. Reg. 49, 590 
(2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7803).  The 10 percent evaluations are the highest 
evaluations available under the above rating codes.   

The Board also notes that effective August 30, 2002, scars, 
other than head, face, or neck scars, that are deep or cause 
limited motion are rated under Diagnostic Code 7801.  Where 
there is evidence of such a scar area or areas exceeding 6 
square inches (39 sq. cm.), a 10 percent evaluation will be 
assigned.  A 20 percent evaluation is warranted where there 
is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent evaluation for 
area or areas exceeding 144 square inches (929 sq. cm.) is 
assignable.  67 Fed. Reg. 49, 590.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  67 Fed. Reg. 49, 590.  Superficial scars 
(not associated with underlying soft tissue damage) other 
than on the head, face, or neck, that do not cause limited 
motion may be assigned a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  Id.  

In the appellant's case, the RO has assigned the maximum 10 
percent evaluation for the service-connected scar from right 
gynecomastia pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  This is the highest rating available for the 
appellant's scar under that code under both the old and new 
criteria.  Thus, given the disability evaluation assigned the 
appellant's service-connected scar, he cannot be awarded an 
increased rating under Diagnostic Code 7804 because he has 
already been awarded the maximum award possible under both 
the old and new criteria for that code.  

Next, the Board notes that in the appellant's February 2002 
VA scars examination, the examiner stated that on the 
appellant's right breast, there was a slightly indented 
linear scar which measured two centimeters (cm), and was 
lateral to the nipple, with some slight tenderness and slight 
underlying tissue loss.  No other inflammatory changes were 
noted.  

In light of the above, the Board finds that there is no 
evidence that the appellant's service-connected scar is 
poorly nourished with repeated ulceration, or that it is an 
unstable scar.  Consequently, a rating under either the old 
or the new criteria for Diagnostic Code 7803 is not 
warranted.  In addition, given that there is no evidence that 
the appellant's service-connected scar is even close to the 6 
square-inch size required for a 10 percent rating under the 
new Diagnostic Code 7801, a compensable rating under either 
Diagnostic Code 7801 or 7802 is not warranted.  Accordingly, 
the Board finds that a rating higher than 10 percent is not 
warranted at any point during the pendency of this claim for 
the appellant's service-connected post-operative residuals of 
right gynecomastia.  Fenderson, supra.  The Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for an evaluation higher than 10 percent.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a higher evaluation must be denied.  


Residuals of fractures of the right fourth and fifth 
metatarsals

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 5284 for the 
appellant's service-connected residuals of fractures of the 
right fourth and fifth metatarsals.  Diagnostic Code 5284 
provides a 10 percent evaluation for moderate foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  A 20 percent 
evaluation is assignable for moderately severe foot injuries, 
and a 30 percent evaluation for severe foot injuries.  Id.  A 
40 percent evaluation for foot injuries may be assigned if 
there is loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, note.  

In regard to the appellant's service-connected residuals of 
fractures of the right fourth and fifth metatarsals, the 
Board finds that, in reviewing the evidence in a light most 
favorable to the appellant, a 20 percent evaluation is 
warranted for his right fourth and fifth toe disability.  In 
this regard, the Board notes that in the appellant's May 1996 
VA examination, muscle strength was rated 3/5 for digital 
dorsiflexion/plantar flexion.  At the April 1998 VA 
examination, the appellant had a decrease in the flexor 
digitorum longus muscle for the third, fourth, and fifth 
digits.  Upon orthopedic examination, on the right side, 
there was severe pain over the distal metatarsal region, 
numbers two, three, and four, from the midshaft of the 
metatarsals distally to the base of the digits.  The dorsal 
aspect of the third and fourth digits was painful to 
palpation.  However, there was no pain over the dorsal aspect 
of the second and fifth digits.  

The Board further notes that in the appellant's May 1998 VA 
examination, it was reported that there was 3/5 weakness in 
"dorsal and plantar on 3, 4, 5 digits."  The examiner 
indicated that it was his impression that the appellant had a 
painful traumatic neuropathy of the intrinsic nerves to 3, 4, 
and 5 digits, which was not a tarsal tunnel syndrome.  In 
addition, in the appellant's February 2002 VA examination, on 
formal examination of the appellant's right foot, when the 
appellant attempted to walk on his heels or toes, he had 
considerable pain.  Examination of the toes revealed some 
mild weakness throughout, and 4/5 in dorsiflexion and plantar 
flexion, about the various joints of the toes.  The examiner 
noted that much of that was limited by pain on any movements.  
On sensory examination, the examiner stated that there was no 
doubt that the appellant had definite pain throughout his 
right foot that was apparently present constantly and 
exacerbated by pressure throughout the foot, such as occurred 
in walking.  

In light the above, the Board concludes that the appellant's 
constant pain and weakness are tantamount to the level of 
disability assignable for moderately severe foot injury under 
Diagnostic Code 5284.  Because it is not clear how much of 
the pain experienced by the veteran is accounted for by the 
peripheral neuropathy that has been separately rated, and 
because the appellant experiences pain constantly, which pain 
is exacerbated by pressure, the Board finds that, with 
resolution of doubt in the appellant's favor, a 20 percent 
rating is warranted under Diagnostic Code 5284 since the 
award of service connection.  See Fenderson, DeLuca, supra.

As to whether the appellant's service-connected right fourth 
and fifth toe disability rises to the level of 30 percent 
disabling or more under Diagnostic Code 5284, the Board finds 
that it does not as the appellant does not experience pain, 
fatigue, weakness, and incoordination beyond what is 
contemplated by the 20 percent rating.  In this regard, the 
Board recognizes that in the appellant's February 2002 VA 
examination, the examiner stated that most of the appellant's 
genuine pain, which appeared to be rather severe, was 
probably from other than neurologic causes, that it was from 
joint and muscle chronic inflammation, but not from discrete 
peripheral neuropathy.  However, the examiner also concluded 
that it was quite conceivable that there was some element of 
distal traumatic neuropathy, with some causalgia in the 
medial and lateral plantar nerves, at the sensory branches of 
the posterior tibial nerve on the right.  Thus, although the 
examiner noted that the appellant had severe pain, the 
examiner also indicated that part of the pain was caused by 
peripheral nerve involvement, which was mild to moderate.  
The Board notes that the RO has assigned a separate 20 
percent evaluation for the appellant's peripheral neuropathy 
of the right foot.  Therefore, the Board finds that although 
most of the appellant's pain is from joint and muscle chronic 
inflammation, a part of his pain is also due to his 
peripheral neuropathy, and as stated above, he is receiving a 
separate rating for his service-connected peripheral 
neuropathy of the right foot.  Consequently, the Board does 
not find that application of 38 C.F.R. §§ 4.40, 4.45 allows 
for a rating in excess of 20 percent based on functional loss 
due to pain.  

With respect to the appellant's service-connected right 
fourth and fifth toe disability, the Board notes that, as 
there is no evidence of service-connected flatfeet, weak 
foot, claw foot, hallux valgus, hallux rigidus, hammer toe, 
or malunion or nonunion of the tarsal or metatarsal bones, 
Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, and 5283 
are not for application.  Therefore, in light of the above, 
the Board finds that the appellant's residuals of fractures 
of the right fourth and fifth metatarsals warrant a 20 
percent rating under Diagnostic Code 5284, but no more.  


Extraschedular rating

In deciding the rating questions raised by the issues in this 
case, the Board does not find that extraschedular 
consideration is warranted.  In other words, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that the 
appellant's post-operative residuals of right gynecomastia or 
his residuals of fractures of the right fourth and fifth 
metatarsals, have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the appellant's right fourth 
and fifth toe disability has had an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


III.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes an x-ray report from the Lebanon VAMC, 
dated in October 1994, a medical statement from Dr. A., dated 
in November 1995, outpatient treatment records from the 
Coatesville VAMC, from September 1993 to April 1996, a May 
1996 VA examination report, an April 1998 VA examination 
report, a May 1998 VA examination report, records from the 
SSA, and three February 2002 VA examination reports.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claims, 
including at a personal hearing and at a hearing before the 
undersigned Board member.  Moreover, in a letter from the RO 
to the appellant, dated in June 2001, and in the December 
2002 Supplemental Statement of the Case, the appellant was 
informed of the enactment of the VCAA and its content.  The 
Board also finds that the discussions in the rating decision, 
the statement of the case, the supplemental statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be needed to substantiate his claims.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
post-operative residuals of right gynecomastia, and for his 
service-connected residuals of fractures of the right fourth 
and fifth metatarsals.  In addition, as per the Board's 
October 2000 remand decision, in February 2002, the appellant 
underwent VA examinations pertinent to his service-connected 
scar of right gynecomastia and service-connected right fourth 
and fifth toe disability.  Moreover, in regard to the 
appellant's service connection claim, the Board notes that in 
a letter from the RO to the appellant, dated in June 2001, 
the RO specifically notified the appellant of the type of 
evidence needed to substantiate his claim, including medical 
evidence showing that his right first toe arthritis was 
incurred in or aggravated by his military service, or medical 
evidence that his right first toe arthritis was related to 
service-connected disability.  In this regard, the Board 
notes that the evidence of record is negative for a response 
from the appellant.  Thus, the Board finds that the appellant 
has not referenced any unobtained evidence that might aid 
these claims or might be pertinent to these claims.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2002).  In this case, 
the veteran has arthritis, but it was not manifested during 
the one-year presumptive period.  He has provided his 
theories as to how arthritis of the toe began, but there is 
no indication, except by way of unsupported allegation, that 
the arthritis may be associated with in-service event or 
already service-connected disability.  Consequently, given 
the standard of the regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for right first toe 
arthritis is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
post-operative residuals of right gynecomastia is denied.  

A 20 percent rating for service-connected residuals of 
fractures of the right fourth and fifth metatarsals is 
granted, subject to the regulations governing the payment of 
monetary awards.  



REMAND

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA's duty to assist 
the appellant includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See also, 38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  In the instant case, 
in light of the medical evidence of record as discussed below 
regarding the appellant's claims for service connection for 
the residuals of a head injury, to include neuropsychological 
dysfunction, and for service connection for an ankle 
disability, the Board believes that VA medical opinions are 
necessary to clarify the nature and etiology of the 
appellant's claimed residuals of a head injury, to include 
neuropsychological dysfunction, and ankle disability, and 
would be instructive with regard to the appropriate 
disposition of these claims.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed with respect to these two 
service connection claims.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The 
appellant should be specifically told of 
any information or evidence he needs to 
submit to substantiate his claims and of 
the time period for response.  
38 U.S.C.A. § 5103(b).

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examinations:

(A)  a comprehensive neuropsychological 
examination to determine the nature and 
etiology of any residuals of a head 
injury, to include neuropsychological 
dysfunction.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
note that according to the appellant's 
service medical records, in September 
1962, the appellant was hit in the face, 
below the left eye.  There was no loss of 
consciousness.  The records also reflect 
that in July 1964, the appellant 
underwent a psychiatric evaluation and no 
psychiatric disorder was found.  In 
addition, the records show that in August 
1964, there was another reference to the 
appellant's head.  (The examiner should 
note the appellant's contentions that his 
current headaches and psychiatric 
problems, including post-traumatic stress 
disorder (PTSD), are due to an in-service 
head injury.  The appellant maintains 
that during service, he fell off a truck 
and hit his head, which rendered him 
unconscious.)  The examiner is further 
requested to review the post-service VA 
neuropsychological consultation report, 
dated in October 1993, which indicates 
that the appellant's pattern of scores 
suggested mild to moderate bilateral 
cortical dysfunction consistent with his 
history of substance abuse, head injury, 
and learning disability.  In addition, 
the examiner is requested to review the 
VA examination reports, dated in January 
1995 (concluding that the appellant's 
head injury was probably too minor to 
cause the extent of deficit currently 
seen), in May 1996 (diagnosis of post-
traumatic headaches), and in June 1996 
(finding that the appellant's in-service 
head injury resulted in headaches and a 
herniated disc).  

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to the 
medical probabilities that any currently 
diagnosed disabilities, to include 
headaches, disc disease, and/or 
neuropsychological dysfunction, are 
related to the appellant's period of 
active military service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.


(B)  a comprehensive orthopedic 
examination to determine the nature and 
etiology of any ankle disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to note that, 
according to the appellant's service 
medical records, in July 1962, the 
appellant was treated after complaining 
of pain in his right ankle.  It was 
reported that the appellant had a 
"sprained" right ankle, but the word 
"sprained" was crossed out.  An x-ray 
film of the appellant's right foot and 
ankle was interpreted as showing slight 
roughening along the lower border of the 
lateral right tibia, presumably due to an 
old trauma in that area.  The ankle 
mortice was within normal limits, and the 
bony structure of the foot was normally 
outlined.  In addition, a February 1963 
x-ray of the appellant's right ankle was 
reported to be negative.  The records 
also show that in July 1963, the 
appellant was treated for an abrasion on 
his left ankle.  (The examiner should 
note the appellant's contentions that his 
current bilateral ankle disability is due 
to the rigors of his military service, or 
in the alternative, that his current 
bilateral ankle disability is secondary 
to his service-connected residuals of 
fractures of the right fourth and fifth 
metatarsals.)  The examiner should also 
review post-service VA Medical Center 
(VAMC) treatment records that show that 
in January 1994, the appellant was 
treated after falling and twisting his 
right ankle.  In addition, the examiner 
is requested to review a private medical 
examination report from the Bureau of 
Disability Determination of the 
Commonwealth of Pennsylvania, dated in 
March 1994, which shows that at that 
time, the appellant was diagnosed with 
severe osteoarthritis of the ankles.  
Moreover, the examiner should further 
review the appellant's January 1995 VA 
examination report that shows that the 
appellant was diagnosed with chronic 
strain of both ankle joints.       

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to the medical 
probabilities that any currently 
diagnosed ankle disability is related to 
the appellant's period of active military 
service.  The examiner should also state 
whether any currently diagnosed ankle 
disability was either caused or made 
worse by the appellant's service-
connected residuals of fractures of the 
right fourth and fifth metatarsals.  If 
no disability is found, or no link to 
military service, or to the appellant's 
service-connected fourth and fifth toe 
disability, is found, such findings and 
conclusions should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all questions 
asked.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.  

5.  Then, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to these issues.  After 
opportunity is provided to respond to the 
SSOC and after expiration of the period 
allowed for response set forth in 
38 U.S.C.A. § 5103(b) (West 2002), if 
applicable, the case should be returned 
to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



